Citation Nr: 1231245	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 17, 2010, and in excess of 50 percent as of February 17. 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a claim of entitlement to a TDIU was raised by evidence of record indicating that the Veteran had to leave his previous job because of his PTSD.  Accordingly, the Board finds that a claim for TDIU is reasonably raised and will be considered part of the Veteran's claim for an increased rating.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In February 2008 the Veteran was granted service connection for PTSD with a 30 percent rating, effective September 15, 2006.  The Veteran appealed that initial rating.  A June 2011 rating decision increased the disability rating to 50 percent, effective February 17, 2010, and corrected the effective date of the original grant of service connection to February 28, 2007.  The Veteran seeks a higher rating.  

He asserts that he suffered from panic attacks on a regular basis, did not have any close friends, and had a terrible time working.  In a July 2011 letter, a VA physician indicated that the Veteran's symptoms had worsened significantly over the past year.  In a July 2011 letter, the Veteran's psychologist indicated that the Veteran's impairment was severe and only worsened with the passage of time.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The duty to assist includes providing a thorough and contemporaneous medical examination to assess the current nature, extent, and severity of his disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the July 2011 VA physician asserts that the Veteran's symptoms have worsened significantly over the past year, the July 2011 psychologist indicates that the Veteran's disability is severe and worsening with the passage of time, and the Veteran asserts that he has regular panic attacks, the Board finds that a more current VA examination is warranted to determine the current severity of the Veteran's disability.  

The Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Disabilities arising from a common etiology or single accident will be considered one disability for that purpose.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  

When the percentages requirement is met, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  Marginal employment shall not be considered substantially gainful employment and shall be deemed to exist when the veteran's annual income does not exceed the amount established by the Department of Commerce, Bureau of Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (2011).

A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Since the claims file is being returned it should also be updated to include any recent VA treatment records dated since February 2, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action: 

1.  Obtain and associate with the record VA medical records since February 2, 2011.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Then, schedule the Veteran for a PTSD examination to assess the severity of his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what that score represents.  The examiner should also indicate the impact of the service-connected PTSD on the Veteran's ability to obtain and retain employment.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to obtain or retain substantially gainful employment due solely to his PTSD, taking into consideration his previous work experience but not his age and nonservice-connected disabilities.  The examiner should provide a complete rationale for all conclusions reached. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


